859 F.2d 149Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin Connell DODSON, Michael Barton, Robert BernardClarke, Plaintiffs- Appellants,v.Robert A. KLINE, Superintendent, E.H. Meeks, AssistantWarden, Tony Thift, Sergeant, Robert Lewis,Sergeant Potter, Defendants-Appellees.
No. 88-7118.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1988.Decided Sept. 20, 1988.

Melvin Connell Dodson, Michael Barton, Robert Bernard Clarke, appellants pro se.
Before WIDENER, K.K. HALL, and JAMES DICKSON PHILLIPS, Circuit Judges.
PER CURIAM:


1
Melvin Connell Dodson, Michael Barton, and Robert Bernard Clarke appeal the district court's dismissal of this 42 U.S.C. Sec. 1983 action for failure to pay the assessed filing fee.  We find that the district court properly complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in denying Dodson's motion to sever or in dismissing the action without prejudice.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
DISMISSED.